Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s election, with traverse, of claims 1-6 in the reply filed on January 24th, 2022 is acknowledged. Claim 1 has been amended. The traversal is on the ground(s) that “the applicant traverses the restriction requirement on grounds that the two groups (Groups I and II) of claims do not lack unity of invention, and there would not be a serious burden for the examination”.  This is not found persuasive. The restriction for examination purposes as indicated in the restriction /election requirement, mailed on 12/20/2021, is proper because all these inventions listed in this action are independent or distinct for the reasons given and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;

Accordingly, the requirement is still deemed proper and is therefore made FINAL.
Non-elected invention of Group II, claims 7-17 have been withdrawn from consideration.  Claims 1-17 are pending.
Action on merits of Group I, claims 1-6 as follows.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 20, 2020 has been considered by the examiner.

Drawings
The drawings filed on 06/29/2020 are acceptable.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112 (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
 	Claim 6 recites: “A display apparatus, having the display substrate according to claim 1”.
. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

35 USC § 112(f)/sixth paragraph
CLAIM INTERPRETATION

8.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “
the light emitting layer is configured to emit light…; and the isolation layer is configured to prevent vapor and oxygen…” as recited in claim 1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102 
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



10.	Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Fan (CN108550711, hereinafter as Fan ‘711).
[AltContent: textbox (K2)]Regarding Claim 1, Fan ‘711 teaches a display substrate, comprising a pixel definition layer (Fig. 3, (22); [0031]) and a light emitting layer (24; [0031]) disposed on a driving circuit layer (TFT layer (212); [0031]); wherein the light emitting layer is configured to emit light, an isolation layer (23; [0030]) is disposed between the pixel definition layer and the light emitting layer, the isolation layer (23; [0029]) is disposed on the pixel definition layer (22), and the isolation layer (23; [0029]) is configured to prevent vapor and oxygen from entering the light emitting layer (see para. [0029]).  
[AltContent: arrow][AltContent: textbox (K1)][AltContent: arrow]
[AltContent: arrow][AltContent: textbox (241)][AltContent: arrow][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    462
    1122
    media_image1.png
    Greyscale

Fig. 3 (Fan ‘711_annotated)

1, see Fig. 3) exposing the first electrode (241) is disposed on the pixel defining layer (22); the isolation layer (23) is disposed on the pixel definition layer (22), and a second opening (K2 _annotated) corresponding to the first opening is disposed on the isolation layer, wherein the second opening exposes only the first electrode (241); the light emitting layer (242; [0027]) is disposed on the isolation layer (23), and is connected with the first electrode (241) exposed by the second opening.

Regarding Claim 3, Fan ‘711 teaches an orthographic projection of the second opening (see Fig. 3, (K2)_annotated) on the driving circuit layer (212) is within an orthographic projection range of the first opening (K1) on the driving circuit layer.  

Regarding Claim 5, Fan ‘711 teaches a material of the isolation layer (23) comprises any one or more of following: silicon oxide and silicon nitride (see para. [0028]).  

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Fan ‘711 as applied to claim 2 above.
Regarding Claim 4, Fan ‘711 is shown to teach all the features of the claim with the exception of explicitly the limitation: “an equivalent diameter of the second opening = (0.85~0.95) * an equivalent diameter of the first opening”.
However, it has been held to be within the general skill of a worker in the art to select 
an equivalent diameter of the second opening = (0.85~0.95) * an equivalent diameter of the first opening on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
A person of ordinary skills in the art is motivated to select 
an equivalent diameter of the second opening = (0.85~0.95) * an equivalent diameter of the first opening in order to providing a more efficiency/improving performance of the light emitting diode device.
  
Regarding Claim 6, Fan ‘711 a display apparatus (or OLED display, see para. [0007] and [0034]).

Conclusion
The following patents are cited to further show the state of the art with respect to semiconductor devices:
Paek et al. (US 2018/0182989 A1)			
Kim et al. (US 2018/0138435 A1)
Kim (US 2016/0020424 A1)		
Nakatani et al. (US 2010/0252857 A1)
Yoshida et al. (US 2009/0321725 A1)		

14.	For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/DZUNG TRAN/
Primary Examiner, Art Unit 2829